DALY, C. J.
Petition for leave to sue as poor person. I am-constrained by a late decision of this court, at special term (Shapiro v. Burns, 7 Misc. Rep. 418, 27 N. Y. Supp. 980), to grant this application of the infant plaintiff for leave to sue as a poor person. But I am of opinion that the case was never within the intention of the legislature, for the term “poor person” cannot be construed to include a child whose parent is possessed of ample means to prosecute his action. Such a child is not “an object of charity;” a judicial definition of the term “poor person,” as adopted by the courts. Isnard v. Cazeaux, 1 Paige, 39. As a condition of the order, the attorney and counsel of the plaintiff must stipulate to prosecute the action without compensation, except taxable costs, and proof must be produced that there has been no agreement nor understanding for compensation. When such stipulation and proof are produced, the plaintiff’s motion will be granted, and the defendant’s order for security will be vacated. No costs of this motion.